DETAILED ACTION
		This Office action is in response to the Preinterview first office action interview held on April 14, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Jones on April 14, 2022.
The application has been amended as follows: 

1).(Currently amended) A method of operating a power conversion system comprising the steps of: 
converting variable frequency AC voltage to constant frequency AC voltage by a power converter; 
setting a first peak current reset threshold above operating currents previously observed during steady state short circuit current regulation by a controller of the power converter; 
setting a second peak current reset threshold at a current lower than the previously observed steady state short-circuit regulation point during steady state short circuit current regulation by the controllers of the power converter; 
resetting converter AC output regulating voltage to 0 volts; and 
ramping AC output regulating voltage back up into steady-state operation when the second peak current reset threshold is exceeded;
wherein if a short circuit is present, the AC output regulating voltage and current output ramp up at a controlled rate; and 
increasing an inverter operating duty cycle up to a value where a controller is limiting and regulating short circuit currents.

3. (Canceled)

4. (Canceled)

5. (Currently amended) The method of claim 1, wherein the inverter operating duty cycle is increased to a preset short circuit rms current reference value of 1.5 to 2.5 times rated load current.

6. (Currently amended) The method of claim 3, wherein if the AC output voltage is overloaded but no short circuit is present, the AC output voltage ramps up to 

7. (Currently amended) The method of claims 6, wherein the foldback curve, represents a relationship between output voltage and load current produced by a variable speed constant frequency (VSCF) 

8. (Currently amended) The method of claim 6, wherein when the power converter has ramped up to the value determined by the pre-determined 

Allowable Subject Matter
Claims 1-2, and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “increasing an inverter operating duty cycle up to a value where a controller is limiting and regulating short circuit currents” in combination with all other claim limitations. Claims 2 and 5-8 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838